 486DECISIONS OF THENATIONALLABOR RELATIONS BOARDPhelps Community Medical CenterandLocal Union505, affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIO,'Petition-er. Case 9-RC-15175June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn October 8, 1987, the Regional Directorissued a Decision and Direction of Election inwhich he found, inter alia, that the Employer's Li-censedPracticalNurses and licensed practicalnurse applicantswere supervisors under Section2(11) of the Act.Thereafter, in accordance with Section 102.67 oftheNationalLaborRelationsBoard Rules andRegulations, the Petitioner filed with the Board atimely request for review of the Regional Direc-tor's decision. The Employer filed a response. Bytelegraphic order dated November 4, 1987, theBoard grantedreview ofthe RegionalDirector'sDecisionand Order.The National Labor Relations Board has delegat-ed its authority to a three-member panel.The Board has considered the entire record inthis case and makes the following findings.2I.FACTSThe Employer operates a 120-patient, four-wing,nursing home in Phelps, Kentucky. The home is di-rected byan administratorwho works 3 days aweek. There are dietary and housekeeping depart-ments that have their own stipulated supervisors.The nursing department is headed by Director ofNursing Henrietta Dotson. There is also a positionfor an assistant director of nursing that was vacantas of the hearing. Both of these positions are stipu-lated to have supervisory status. Below the directorof nursing and the assistant director of nursing areeight licensed practical nurses(LPNs)and three li-censed practical nurse applicants,employees whohave graduated from nurse training but have notbeen licensed. The parties stipulated that the appli-cants' supervisory-related duties are the same asthose of the LPNs. Below the LPNs are 42 nurseaides.The director of nursing works Monday throughFriday from 6:30 a.m. to 2:30 p.m. The assistant di-'On November 1, 1987, the Teamsters International Union was read-mitted to theAFL-CIO.Accordingly, the caption has been amended toreflect that change.2 At the hearing the director of nursing and one LPN testified and cer-tain documents were entered into evidence.No credibility findings weremade.rector of nursing's shift is from 8 a.m. to 4 p.m. onthe same days. Both are always on call. Accordingto the director of nursing three LPNs work duringthe day, two are in charge of two wings each, andthe third "floats" between wings as needed. The di-rector of nursing testified that the assistant directorof nursing is usually the floating LPN. There are10 aides on this shift. On the 3 to 11 p.m. shiftthere are two LPNs in charge of two wings each.Itappears from the schedules in evidence thatseven aideswork on this shift. On the 11 p.m. to 7a.m. shift there is one LPN and four aides. On eve-nings and weekends the LPNs are "in charge" ofthe facility. LPNs and aides wear uniforms and arepaid on an hourly basis. The director of nursingand the housekeeping and dietary supervisors donot wear uniforms, are salaried, and have offices.The LPN testified that the LPNs' duties are"mainly to give medications,to do the patientcharting, and the basic overall patient care." Thistestimony is consistent with the LPN job descrip-tion that listed 12 LPN duties, 9 of which had spe-cifically to do with patient care.3With regard to the factorsindicatingsupervisorystatus listed in Section2(11) of the Act, the LPNsare not involved in hiring, transferring, laying off,recalling,or adjusting grievances.The evidence onthe remaining factors is set forth below.A. Responsible Direction/Assign FactorsThe directorof nursing assignsLPNsand aidesto the wing in which they work. These assignmentsare made infrequently. LPNs have no authority tochange an aides' assignment location.On a monthlybasis, the director of nursing establishes the hours-of-work schedule for both LPNs and aides. If anemployee wanted timeoff orsomething similar, theLPN would ask the directorof nursing.If an employee calls in sick soon before a sched-uled shift and the director of nursing is not in, anLPN records the time of the call and the reasonfor the absence. The LPN also calls in a replace-ment from a list of "call-ins." Pursuant to the Em-ployer's policy, the replacement is chosen by se-3LPNs' job description made no mention of any supervisory dutyregarding aides;rather, the job summary states that the LPNs have "theability to work under close supervision and to follow oral and writteninstruction."The closest LPN duty to supervision was duty 9:"Teachesnurses'aides when opportunity presents itself."However,the nurse aidejob description stated that the aide,"Performs a variety of routine resi-dent care duties as designated by the charge nurse"Although "chargenurse"was not defined,the director of nursing indicated that she consid-ered LPNs and "charge nurses"to be the same thing In her descriptionof the LPNs' duties,the director of nursing stated,"LPNs pass medica-tions,they supervise the nurse aides in patient care,they assign the nurseaides their assignments every day,they make out the assignment sheetslike for each patient... just anything each patient is supposed to haveaccording [to] the physician's orders."295 NLRB No. 55 PHELPS COMMUNITY MEDICAL CENTER487niority.The director of nursing testified that if anaide has to leave the facility because she is sick orfor some otherreason,it isup to an LPN to call ina replacement if it is early in the shift.But, if it isapproximately an hour before the end of the shift,they would not call anybody in. If this occurs nearthe end of the shift,the remaining employees maydivide the work of the departing employee. If theemployee departs earlier in the shift, the LPN callsin a replacement pursuant to the policy describedabove.The Regional Director found that the LPNs in-dependently scheduled aides' breaks and "extraduties," a task assigned to the supervisor in the em-ployee handbook.4 The testimony underlying theRegional Director's finding was that, on a monthlybasis, the LPNs fill out a patient-care duty sheetpursuant to doctors'instructions and professionalpractices.Theseinstruction sheets also designatebreaktimes and "extra duties" such as restockingsupply areas or cleaning designated areas. Afterfilling out the forms, however, the LPN does notassign them to individual aides.Rather,the aideschoose the forms on a random basis. The directorof nursing explained that "which aide gets whichassignment sheet doesn't really make a difference."B. The Reward/Promote FactorsThere is no contention that the LPNs canreward or promote any employee on their own.The question, rather, is whether they make effec-tive recommendations that result in rewards or pro-motions.There was evidence that aides and LPNsare evaluated annually. The director of nursing tes-tified that she evaluates the day-shift aides if shehas the time.5If she does not have the time, sheasks day-shiftLPNs to fill out the evaluationforms. Evening- and night-shift LPNs fill out theforms for aides on their shifts.Seven evaluations of aidesby LPNswere en-tered into evidence(evaluationsof LPNs by anLPN who was also the assistant director of nursing4 An employee handbook was entered into evidence with the uncontra-dicted testimony that its policies and procedures are those currently usedat the facility.Although the Regional Director was technically correctthat the employee handbook states that "rest periods are scheduled byyour supervisor," he did not consider the fact that the job descriptions ofboth aides and LPNs state that their supervisor is the director of nursing.5 The Regional Director emphasized that the employee handbookstates that employees are to be evaluated by their supervisors in connec-tion with the evidence that certain LPNs fill out the evaluationsWe donot place reliance on the handbook reference.As noted, the aides' andthe LPNs'job descriptions state that the supervisor of both groups is thedirector of nursing.We also note that the section of the handbook re-ferred to by the Regional Director states that evaluations will be done"by your supervisor and/or the Administrator."As the administrator isone level above the director of nursing in the Employer's administrativehierarchy,the Regional Director's reasoning would appear to indicatethat the director of nursing has no role in evaluations.This is contrary tothe recordwere also entered).The seven have numericalscores in seven subject areas:quality of work,quantity of work, dependability, cooperation, initia-tive, self improvement, and personality. The eval-uation form also contains"yes" or"no" blanksafter "recommend continued employment." How-ever, this blank was not filled out in all the exam-ples, and there is no testimony that they were everrelied on. In fact, there is no evidence that any per-sonnel action is ever taken based on the evalua-tions.The evaluations go to the director of nursingwho places them in the employee's file. The direc-tor of nursing does not meet with the evaluatedemployee or, apparently,the evaluator.The Em-ployer does not have a policy of granting raises inconnection with evaluations, and there is no evi-dence of promotions or demotions.When askedwhat the evaluations of the aides are used for, thedirector of nursing stated,"Just to keep a standingrecord in th[eir] file, about the[ir] status as an em-ployee. And, sometimes they-if they go to [a] dif-ferent facility, they'll ask for copies to take withthem."At another point, when asked what shedoes with an evaluation in a file, the director ofnursing testified, "They stay there. The evalua-tions-they stay there."The director of nursing did testify that a dis-charge had been based on an evaluation.However,she qualified the statement,agreeing that it was inconnection with discipline for a violation of otherrules, in whichshemakes the determination.6C. The Discipline/Discharge FactorsThe discipline and termination section of theEmployer's employee handbook states, "To insureconsistency and fair play in [behavior requiring dis-ciplinary action] situations,the company has estab-lished rules for disciplinary action,and certainfixed actions."Three levels of offenses are thenlisted.Under "Automatic Discharge Offenses-Re-quires immediate termination"are 11 offenses, in-cluding patient abuse, theft or attempted theft, in-troduction or consumption of intoxicating bever-ages or drugs on the premises,and unreported ab-sence of 2 or more days. Under "Serious Of-fenses-ay result in dismissal,but must result in atleast a suspension of `final'warning,"12 offensesare listed. Under "Progressive discipline Offenses-6 The director of nursing did not specify any particular example. In hisdecision,the Regional Director stated, "A decision to terminate an em-ployee can be, and has been,made based upon an LPN'swritten evalua-tion of a nurse aide." However,the only testimony regarding the effectof an annual evaluation is that discussed above. We do not conclude fromthis testimony that personnel actions are taken because of evaluationsabsent separate infractions of disciplinary rules and independent evalua-tion by the director of nursing. 488DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDresult in at least two warnings prior to termina-tion," 10 offenses are listed.The handbook does not indicate that LPNs haveany involvement in the disciplinary process. AnLPN testified that LPNs had disciplinary responsi-bility for "only minor things. If a nurse aide comesin late, I can say, `you know you're not supposedto come in late, you're supposed to be on time.'But, any problem that is of any consequence is han-dled by the Director of Nurses."1.How writeups are initiatedThe director of nursing testified that LPNs can"writeup" an aide without first checking with her.However, in later testimony, the director of nurs-ing's example contradicted this, indicating that theLPN consulted with the director of nursing beforefilling out a writeup.7In agreementwith the direc-tor of nursing's example but contrary to the direc-tor of nursing'sgeneral statement regarding wri-teups, an LPN testified, "If you feel a nurse aidehas done some indiscretion, you call the Directorof Nurses and ask her if that is a valid write-up sit-uation. If she say[s] it is, then you fill out the nec-essary paper." The LPN also testified that if anaide violates one of the personnel rules, "The firstthing [an LPN does] is report it to your Directorof Nurses. If it's an offense that's serious enoughfor action to be taken, we have disciplinary actionforms that we fill out." Six examples of writeupsfilled out by LPNs about aide's conduct were en-tered into evidence.82.The consequence of writeupsAll writeups go to the director of nursing. Thedirector of nursing testified that, as a result, shewould know if there was anything "fishy." If awriteup is "routine" (i.e., with the signatures of theaide and the LPN), the director of nursing just putsthe writeup in the aide's personnel file and countsthe number of writeups already in it. The directorof nursing does not meet with the aide and doesnot meet with the LPNunlessit is a serious of-7The directorof nursing testified,"If a new nurse aide has been hiredand the LPNcomes to meand says I feel like she's going to make a realgood nurse aide,but she's too slow,thentheLPN writesthe nurse aideup And later on . . if we have another discussion, and the employee hasdone real good,I think we should getrid of thatblack markoff her file,then we do that." (Emphasis added.)8 The Regional Director emphasized, "On one such disciplinary notice,an LPN advised an employee that she should start looking for anotherjob because her receipt of another disciplinary notice would result in herdischarge."However, the LPN whowrote this was Director of NursingDotson.As the examples of writeups,including this one,were enteredwithout any testimony explaining on whose initiative they were written,whether they were later independently investigated,orwhether anyaction was taken as a result of them,this notation has little value in deter-mining whetherLPNs effectivelyrecommend discipline.Cf.WedgewoodHealth Care,267 NLRB 525 (1983).fense.She also testified,however, "Ifit's just gen-eral things,I just monitor the employee'sfile . .. .And then ifit's say minor things,say somebody'stoo many dayswithouta doctor's excuse, then Ihandleitmyself."9As notedin the discussion of evaluations,the di-rector of nursing testifiedthatdischarges based (inpart)on annual evaluations were made in connec-tion with a violation of "other rules"inwhich thedirectorof nursing, herself,made the determination.Consistentwiththis testimonyof thedirector ofnursing,whenthe LPN wasasked,whether "LPNshave any input into a recommendation to dischargesomeone?" she testified,Only if youare a witness to an indiscretion bythat person.Thenyou are obligated to informthe Director of Nurses that you saw this indis-cretion or whatever.But you have no saywhetherthey're fired or not.The directorof nursing also testified,however,that on certain,unspecified occasions there areroundtable meetings includingLPNsinwhich sheasks them if they agree with her opinion.10 In oneexample the director of nursing reported unani-mous agreement that an aide,who had"all" thewriteups she could have,should befired."' In thesecond case there was also apparent unanimousagreement that a suspended aide should be fired.128 The director of nursing did not explain what handling it herselfmeant.She did add,however,But itvaries.If there's a question in my mind about an employee, Igo to the LPN's. I say,"Am I right?Do you all agree with my opin-ion?" Becausethey workwith these nurse aides, they workcloselywith them.They knowmore abouthow they workthan I do. And Iask them before I fire. . .an aide.and I go by their opinion.... We have hademployee[s]that have had write ups .over aperiod of a couple years . . . when they get the third write up, andduring that period theywould be improveda great deal.And youdon't want to fire the employee over missing a couple days work.And I haveto rely on myLPNs' judgment.... We don'thave a setthing. It's everybody's opinion.The directorof nursing's response to the Employer's attorney's question,"How many disciplinary notices wouldthe LPN givebefore a personwould be discharged?" may be interpreted to be "one verbal and threewritten warnings."We do not draw an inference from this,however, thatthere is a consistent response to writeups in employees' files. The directorof nursing's narrative testimony about the treatment of "general" or"minor"things quoted above and her testimony about serious ones as dis-cussed below clearly indicate that there is no standard response.to The directorof nursing's testimony regarding the frequency of suchmeetings was that,"On certain occasions we have [them], now not all thetime." In light of this testimony we discount the director of nursing's af-firmative response to the Employer's attorney's question,"I believe youtestified to this, but, before you would discharge an employee,you wouldsit down withthe LPN,and you all would make the decision together, asto whether that employee would be discharged?"I I The directorof nursing testified that on the night before the hearingshe asked,"Does everybody agree that this employee has gone as far asshe can go?Does everybody agree that she needsto be fired?Or doesanybody want to take up for her?And everybodyagreed."There was noevidence about the identity of the aide,the number,or the content of thenotices that the aide had.12 An LPN hadsuspended an aide after another aide had complainedthat the aide was rough with,and cursed in front of,a patient.The direc-Continued PHELPS COMMUNITY MEDICAL CENTER489However,in response to the question,"In makingyourdecision to discharge[the suspended aide] didyou rely on anything else?" the director of nursingtestified thatsherelied on the fact that the aide hadbeen written up several times before. The directorof nursing also testified that she conducted an inde-pendent investigation of the incident.D. The Suspension FactorThe director of nursing testified that if an aide'sconduct involved a patient,or a serious offense, itwould be the LPN's responsibility to send the aidehome. She testified that such suspensions had oc-curred a couple of times in the past.When askedunder what circumstances an LPN could send anaide home,the director of nursing testified,"Underextreme circumstances.If a-patient abuse, if anaide comes to work intoxicated,or starts a fight,something like that.. . .Basically,what they'redoing,you know,when they send one home,they're not firing that employee. . . . They're send-ing them home until we can get together and talkabout what steps to take."The only exampleof a suspension was given inresponse to a question about discipline of the aidediscussed above. Specifically, the director of nurs-ing testified that after the complaint to an LPNabout the aide's roughness and cursing,the chargenurse sent her home.It is clear from the director ofnursing's testimonythat the LPNcalled the direc-tor of nursing before sending the aide home. In re-sponse to the hearing officer's question whether theLPN called "to get permission to send her home orto inform that she was sending her home,"the di-rector of nursing testified"to inform me."As already noted, the employee handbook detailsdisciplinary offenses in three levels of seriousness.In addition, the director of nursing testified abouttwo other documents that are on the nursing floor.They'remanuals that are required to be thereby state/Federal guidelines and [an LPN of 1or 2 months'seniority who] is not real familiarwith all the routine and extreme things thatcan happen.She can go to these books andlook at what to do. Like, for example, run-away patient . . . that would be in the disastermanual. Steps to take if that event shouldoccur. There's [also]a policy and proceduretor of nursing testified that because the aide had been written up beforeand because this involved a patient,she had a meeting with all the LPNs,all of whom had worked with the aide before In the meeting she stated,"Look,I don'twant to fire the girl unless everybody agrees in this casebecause everybody can have a bad day."All the LPNs agreed that theaid should be discharged.This discharge occurred in the month beforethe hearing.No discipline warning on the incident was put into evidenceA September 1986 "second written warning"to the aide for two unex-cused absences was one of the written warnings put in evidence.bookgoverning the nursing department .. .even down to taking blood pressure, evendown to changing a catheter,or even puttinga patient's clothes on,or making a bed.That'sall in the policy and procedure manual.The Employer's attorney attempted, through lead-ing questions,to have the director of nursing testi-fy that LPNsuse independent judgment in decid-ing whether to suspend (rather than relying on theemployee handbook). The director of nursing testi-fied, however, "Well, I've been there so long, thatIknow the rule books are there, but I don't-Inever have to look at them. But no, they're there ifthey're needed."When asked if something is "notdirectly covered by a rule" the director of nursingtestified, "Well, if she couldn't get a hold of me,like on theeveningshift, then she would have touse her judgment,you know."No examples of dis-ciplinary conduct were given that were not includ-ed in the employee handbook. The final duty in theLPNs' job descriptionstates, "Hasknowledge ofallpolicies and procedures as written by PhelpsCommunity Medical Center and follows according[sic]."II.ANALYSISSection 2(11) of the Act defines a "supervisor"as,[A]ny individual having authority, in the inter-est of the employer, to hire,transfer,suspend,layoff,recall,promote,discharge,assign,reward, or discipline other employees, or re-sponsibly to direct them, or to adjust theirgrievances, or effectively to recommend suchaction, if in connection with the foregoing theexercise of such authority is not of a merelyroutine or clerical nature, but requires the useof independent judgment.The types of supervisory authority are listed in thedisjunctive and authority with regard to any one issufficient to confer supervisory status.Ohio PowerCo. v.NLRB,176 F.2d 385 (6th Cir. 1949), cert.denied 338 U.S. 899(1950).However,the exerciseof authority must be in conjunction with independ-ent judgment in the employer's interest.NLRB v.City Yellow Cab Co.,344 F.2d 575 (6th Cir. 1965).Although the Regional Director recognized thata significant portion of the LPNs'duties relate topatient care and involve routine work,he foundthat they are statutory supervisors. As noted previ-ously,the LPNsare not involved in hiring, trans-ferring,laying off, recalling,or adjusting employeegrievances. However,the Regional Director foundthat LPNsschedule breaks and "extra duties"; an- 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnually fill out evaluations of aides that have beenrelied on in terminating an employee;write disci-plinary warnings that have been acted on in disci-plining an employee;are authorized to suspend em-ployees; and are in charge of the facility at nightand on weekends.We find that the evidence doesnot support the Regional Director'sconclusions.Our assessment of the record evidence reflects ourview that a party seeking to exclude an individualfrom voting for a collective-bargaining representa-tive has the burden of establishing that the individ-ual is, in fact,ineligible to vote.OhioMasonicHome,295 NLRB 373 (1989),and cases there cited.Accordingly,whenever the evidence is in conflictor otherwise inconclusive on particular indicia ofsupervisory authority, we will find that supervisorystatus has not been established,at least on the basisof those indicia.A. Responsible Direction/Assign FactorsIn agreement with the Regional Director, wefind that a significant portion of the LPNs day-to-day direction of aides is routine. Moreover, we findthat it is "primarily in connection with patient care,and not in the interest of the employer."BeverlyManor Convalescent Center v. NLRB,727 F.2d 591(6th Cir. 1984). On thisissue,the testimony of theLPN and the director of nursing and the documen-tary evidence were in agreement.Most of theLPNs'duties are for them to provide patient care.To the extent that they direct the work of the aidesit is primarily regarding patient care pursuant tophysician's orders.The only evidence of nonpatientcare direction or assignment is the inclusion on themonthly patient care assignment sheet of dutiessuch as cleaning or restocking supplies. The Re-gional Director placed emphasis on this assignmentbut failed to consider the fact that these occasionaland minor assignments are randomly selected bythe aides.Thisremoves any independent judgmentthat might have been associated with this duty.With regard to the assignment of employees, thedirector of nursing assigns both the LPNs and theaides to their work locations and the LPNs haveno authority to change these assignments.The di-rector of nursing also establishes the hours that theLPNs and the aides work.The only situation inwhich LPNs are associated with changing employ-ees'working hours is in case of sickness or emer-gency.The LPNsdo not determine if employeeswho are sick or in an emergency situation canleave work.The LPNs' calling in replacements foremployees who call in sick before the start of theshift does not indicate the exercise of independentjudgment because it is done pursuant to the Em-ployer's standingpolicy ofcalling in replacementson a strict seniority basis.Similarly,deciding tocall in a replacement based on the hour in which asick employee leaves does not indicate the inde-pendent judgment necessary to show supervisorystatus.B. The Reward/Promote FactorsAs noted earlier,there is no contention thatLPNs have the authority to reward or promoteany employee on their own. The only question iswhether their participation in the annual reviewprocess establishes supervisory status.There is noevidence that an evaluation,on its own,has result-ed in any personnel action.The Employer has nopolicy of granting raises based on them,and thereisno evidence of promotions or demotions. Thenoneffect of the evaluations is illustrated best bythe director of nursing's testimony,"They staythere.The evaluations-they stay there" in the em-ployee's personnel file.InPassavant Health Center,284 NLRB 887, 891(1987), the Board stated that,"The authoritysimply to evaluate employees without more is in-sufficient to find supervisory status."In this case,as inPassavant,the record does not show that theevaluations constitute effective recommendationsfor promotions,wage increases, or discipline. SeealsoGeriatrics,Inc.,239 NLRB 287 (1978).C. Discipline/Discharge FactorsInPassavantHealth Center,supra,inwhich nosupervisory status was found,the Board stated:[T]he issuance of written warnings that do notalone affect job status or tenure do not consti-tute supervisory authority.[F]or the issuance of reprimands or warningsto constitute statutory supervisory authority,the warning must not only initiate,or be con-sidered in determining future disciplinaryaction,but also it must be the basis of laterpersonnel action without independent investi-gation or reviewby othersupervisors. [284NLRB889-890.]In the present case,the Regional Director foundthat LPNs are authorized to write up aides withoutconsulting with the director of nursing and that de-cisions to discharge aides can be and have beenmade based on such notices.Neither of these find-ings is supported by the evidence considered as awhole.As noted above, an LPN testified, "If you [anLPN] feel a nurse aide has done some indiscretion,you call the Director of Nursing and ask her if thatis a valid write-up situation.If she says it is, then PHELPS COMMUNITY MEDICAL CENTER491you fillout the necessary paper."The director ofnursing,who testified after the LPN, merely an-swered negatively to the question"Does[the LPN]have to check with you beforeshe givesthat disci-plinary notice?" Thereafter,in her only narrativetestimonyabout howa writeup comes to exist, thedirectorof nursingprovidedan exampleinwhichtheLPN checked with the directorof nursingbefore writing up an aidefor being "too slow." Wenote also thatalthough the LPN job descriptionand theemployee handbookdisciplinary rules arequite detailed,neither mentionsLPN responsibilityforwritingup employees.And, although thewriteups in evidence indicatethat LPNs do writeup aides in some circumstances,thereisno evi-dence on whichwe can determinewhether thesewere written after consultationwith the director ofnursingor withoutconsultation.Basedon the evi-dence asdescribed above,we cannot conclude, asdid theRegional Director,that the LPNsexerciseindependent judgmentinwritingup employees.PineManor Nursing Home,238 NLRB 1654 (1978).Even if we were to find that the LPNsexercisedindependent judgment in deciding to write up em-ployees,no supervisorystatus in theLPNs wouldbe establishedbecausethe facts do not support theRegionalDirector's finding that decisions to dis-charge aideshavebeen based on the writeups.13All that can be concludedfrom the evidence isthat once an infraction is writtenup (however it isinitiated)it isplaced in theemployee's personnelfile.From thedirector of nursing's narrative testi-mony, if the writeupis "general" or "minor,"e.g.,too many dayswithout adoctor's excuse, then shehandles itherself.The directorof nursing did notexplain the meaning of handling it herself-wheth-er she investigatesthe conductor evaluates thepenalty on her own. However,subsequent testimo-ny of the directorof nursing indicates that she doesnot automaticallytakeadverse action based on thewriteups.She added thather response"varies" and"we don't have a setpolicy" and explainedthat shewould not want to firean employeewho had threewriteupsif thatemployee hadimproved over thecourseof receivingthem andthatshe would askthe LPNs'opinion.14's The Regional Director's finding may have been based on the direc-tor of nursing's affirmative response to the following question by the Em-ployer's attorney."And based on that [disciplinary notice] and [in] themanner in which you previously discussed the meeting with the LPNs,are decisions made to discharge such employees?"We note that the ques-tion specifically relates any discharges to the director of nursing's priortestimony,which we discuss below14 Nor does the evidence of the two roundtable meetings indicate thatpersonnel action is taken on a certain number of writeups without furtherreview Regarding the meeting over the employee accused of roughnessand cursing there is no evidence that there was any writeup at all thattriggered the meetingMoreover,the director of nursing herself had con-ducted an independent investigation of the incident. With regard to theWe also do not find supervisorystatus based onthe directorof nursing's requestfor LPNs' "opin-ions" or"judgment"whenshe was planning ad-versepersonnel action in the three-writeup situa-tion and thetwo roundtablemeetings.The directorof nursing admitted on cross-examinationthat it isshewho makes the determination to dischargesomeone in connectionwith aviolation of rules.The threeexamples of consultationwith the LPNsdo not disturbthis admission because,we find, theyare essentially requests for information.First,wenote that it isthe directorof nursing who initiatesthe consultation,not an LPN, and the director ofnursing doesitonlyon occasion-"If there's aquestion in my mind about an employee."In eachcase,it is apparentthat, beforethe consultations,the directorof nursing had determined the person-nel actionthat she thought wasappropriate: dis-charge unwarranted in thethree-writeupsituation;warrantedin the other two. Inthe consultationsthe directorof nursing askedif everybody agreedwith her judgment.A literal readingof her testi-mony would indicate thatthere was always unani-mous agreementwith the directorof nursing withno discussion.This would fail to show that theLPNsexercised any independent judgment in suchmatters.Itwould beunreasonableto conclude,however,thatthe directorof nursing's request-"Am I right?Do you all agreewith my opin-ion?"-is met with silent acquiescence.As the di-rector ofnursing explained,"[t]heywork withthese nurse aides,they work closely with them.They knowmore abouthow they work than I do."It is apparent to usthat the directorof nursing,having made a provisional determinationof what isan appropriate personnel action basedon the perti-nent factsof whichshe is aware, is seekingconfir-mation or correctionof her view of the facts frompersonswithcloser knowledge.D. The Suspension FactorAs noted above, the directorof nursingtestifiedthat LPNscan send an aide home"under extremecircumstances" such as "patient abuse, if an aidecomes to work intoxicated,or starts a fight." Shestated thatsuch suspensionshad occurreda coupleof times in the past, and she gave one example-the incident involving the aidewho cursed androughly treateda patient(fn. 11,infra). For severalreasons, this testimony does not establish 2(11) au-thorityon the partof the LPNs.aide discharged the night before the hearing,it is clear that it was notmerely an application of a progressive discipline system because the di-rector of nursing's testimony indicates that she reviewed the conduct onher own and developed her own opinion about the proper result that shethen presented to the persons gathered 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFirst, regarding "extreme circumstances"disci-pline generally,the Board has long held that au-thoritythat is limited to taking action in response"to flagrant violation of common working condi-tions, such as being drunk,is insufficient by itself toestablish supervisory status."Loffland Bros. Co.,243NLRB 74, 75 fn. 4 (1979), and cases therecited.Second,concerning the particular examplegiven,the action appeared to be taken in connec-tion with patient-care responsibilities,and the LPNcalled the director of nursing before sending theaide home.Whether the call was to obtain permis-sion or simply to informthe LPN's superior, thefact remains that the director of nursing was af-forded an opportunity to review the proposedaction and either approve or countermand it.Finally,we note that in this case the exercise ofindependent judgment in matters of discipline isfurther limited by the Employer's extensive set ofrules of conduct that indicate the response to betaken to various forms of misconduct. The directorof nursing'stestimony indicates that the LPNseither know the rules or use the handbook. No ex-amples were presented of situations that would notbe covered by the publishedrules.Further,the di-rector of nursing and assistant director of nursingare always either present in thefacilityor on call-availableto beconsulted as in the cursing andrough treatment incident referred to above.would be 1 to 3. Either ratio could be argued, withsome force, to be unreasonable.We find that in theinstant case it is not a useful indicator.' 6The Employer emphasized,and the Regional Di-rector relied on, the fact that the night and week-end LPNs are "in charge" of the facility.We note,however, that the employee handbook for person-nelmatters,the policy and procedure manual, andthe disaster manual are always on hand.Accordingto the director of nursing's testimony,the lattertwo manuals contain detailed instructions on agamut of potential issues, from making beds to run-away patients.Moreover,the director of nursingand the assistant director of nursing are on call. Inthese circumstances,we do not find that the LPNs'independent judgment is required.Geriatrics, Inc.,supra;WesternUnion,242 NLRB 825, 829 (1979).We agree with the Seventh Circuit inWesting-houseElectric v.NLRB,424 F.2d 1151, 1158 (7thCir. 1970):The act gives the employer a right to haveemployees who are really supervisors excludedfrom bargaining units.But the board has aduty to employees to be alert not to construesupervisory status too broadly because the em-ployee who is deemed a supervisor is deniedemployee rights which the act is intended toprotect.E. Other FactorsWhen none of the factors listed in Section 2(11)indicate supervisory status, the Board has also ex-amined certain secondary factors.Flexi-Van Corp.,228 NLRB 956 (1977). Oneis the designation ofthe employee in question.Here, we have noted, theEmployer's job descriptionsstatethat the directorof nursing is the supervisor of both the LPNs andthe aides.There is no evidence of LPN attendanceatmanagement or supervisory meetings,anothersecondary factor.Moreover, the LPNs, like theaides and unlike most of the stipulated supervisors,wear uniforms and are hourly paid.The ratio of supervisors to employees is anothersecondary factor that the Board has considered. Ifthe LPNs are found not to be supervisors,the su-pervision of the nursing department would includethe administrator,the director of nursing,and theassistant director of nursing, a ratio of about 1 to18. Iftheyare found to be supervisors,the ratioIn this case the evidence does not show that theLPNs exercise,in the Employer's interest, inde-pendent judgment in conjunctionwith any of thefactors that establish supervisory status under Sec-tion 2(11).We conclude that they are not statutorysupervisors.ORDERThe Regional Director'sdecision is reversedwith regard to the supervisory status of the li-censed practical nurses and licensed practical nurseapplicants and the case is remanded to him for fur-ther appropriate action.18 Even if it were possible to conclude that a 1 to 18 ratio is unreason-able and I to 3 is reasonable,itwould not change our conclusion becausesuch a ratio is not a factor that the Act directs us to consider.It is notthe province of the Board to determine the "proper"number of supervi-sors Sec.2(11) determines the factors that,in conjunction with the exer-cise of independentjudgment,indicate supervisory status for the purposeof this Act,and it is the Employer who determines how its business isoperated and what kind of responsibility to give to its various employees.